



Exhibit 10.(c)


FIFTH AMENDMENT TO THE
FIRST AMENDED AND RESTATED AGREEMENT
OF LIMITED PARTNERSHIP OF
SAUL SUBSIDARY II LIMITED PARTNERSHIP


    
THIS FIFTH AMENDMENT TO THE FIRST AMENDED AND RESTATED AGREEMENT OF LIMITED
PARTNERSHIP OF SAUL SUBSIDIARY II LIMITED PARTNERSHIP (this “Fifth Amendment”)
is made as of January 1, 2016.


WHEREAS, Saul Subsidiary II Limited Partnership (the “Partnership”) was formed
as a Maryland limited partnership pursuant to that certain Certificate of
Limited Partnership dated June 16, 1993 and filed on June 16, 1993 among the
partnership records of the Maryland State Department of Assessments and
Taxation, and that certain Agreement of Limited Partnership dated June 16, 1993
(the “Original Agreement”);


WHEREAS, the Original Agreement was amended and restated in its entirety by that
certain First Amended and Restated Agreement of Limited Partnership of the
Partnership dated as of August 26, 1993 (as amended, the “Agreement”);


WHEREAS, the General Partner has determined it is in the best interests of all
of the Partners to terminate the Guaranteed Payment made pursuant to Article 5
of the Agreement; and


WHEREAS, the Limited Partner agrees to such termination;


WHEREAS, the General Partner and the Limited Partner desire to amend the
Agreement to accomplish the same;


NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending legally to be bound, hereby agree as follows:


1.
Section 5.2, Section 13.2 (A)(3) and the phrase “(other than the Guaranteed
Payment)” in Section 13.2 (A)(2) in the Agreement and all defined terms related
thereto are deleted from the Agreement in their entirety.



2.
Except as the context may otherwise require, any terms use in this Fifth
Amendment which are defined in the Agreement shall have the same meaning for
purposes of this Fifth Amendment as in the Agreement.



3.
Except as herein amended, the Agreement is hereby ratified, confirmed and
reaffirmed for all purposes and in all respects.



4.
This Fifth Amendment shall be effective as of January 1, 2016.







--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the General Partner and the Limited Partner have executed
this Fifth Amendment effective for all purposes as of the date first above
written.
 




GENERAL PARTNER:


SAUL CENTERS, INC.




By: /s/ J. Page Lansdale
Name: J. Page Lansdale
Title: President and Chief Operating Officer




LIMITED PARTNER:


SAUL HOLDINGS LIMITED PARTNERSHIP
By: Saul Centers, Inc., its general partner




By: /s/ Scott V. Schneider
Name: Scott V. Schneider
Title: Senior Vice President


